Case 1:16-cv-10386-LTS Document 342-1 Filed 04/30/20 Page 1 of 3
           Case 1:16-cv-10386-LTS Document 342-1 Filed 04/30/20 Page 2 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 ALEXANDER STYLLER, INTEGRATED
 COMMUNICATIONS & TECHNOLOGIES,
 INC., JADE CHENG, JASON YUYI, CATHY                   Civil Action No. 1:16-CV-10386 (LTS)
 YU, CAROLINE MARAFAO CHENG,
 PUSHUN CHENG, CHANGZHEN NI,
 JUNFANG YU, MEIXIANG CHENG,
 FANGSHOU YU, and CHANGHUA NI,

                                  Plaintiffs,

           vs.

 HEWLETT-PACKARD FINANCIAL
 SERVICES COMPANY, HEWLETT-
 PACKARD FINANCIAL SERVICES (INDIA)
 PRIVATE LIMITED, HP INC., HEWLETT
 PACKARD ENTERPRISE COMPANY, and
 DAVID GILL,

                                   Defendants.




                            DECLARATION OF SHELLEY RAINA

       I, Shelley Raina, hereby declare as follows:

       1.        I submitted an expert report in the above-captioned litigation on January 15, 2020,

and I was deposed by Plaintiffs’ counsel regarding that report on February 5, 2020.

       2.        Except as specifically qualified by my deposition testimony, the opinions stated in

my report remain true and correct, and if called as a witness at trial, I would testify competently

thereto.

       Pursuant to 28 U.S.C. 1746, I declare under penalty of perjury that the foregoing is true

and correct.


Executed April 30, 2020                _/s/ Shelley Raina     ______________________________
                                       Shelley Raina
          Case 1:16-cv-10386-LTS Document 342-1 Filed 04/30/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I, Christina T. Lau, Attorney for Defendants Hewlett-Packard Financial Services
Company, Hewlett-Packard Financial Services (India) Private Limited, HP Inc., Hewlett Packard
Enterprise Company, and David Gill, hereby certify that the foregoing document was filed using
the CM/ECF system and electronic notice will be sent to registered participants as indicated on
the Notice of Electronic Filing (NEF) on April 30, 2020.

                                           /s/Christina T. Lau
                                           Christina T. Lau




9711992
